UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 18, 2015 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders (“Annual Meeting”) of Lee Enterprises, Incorporated (the “Company”) was held on February 18, 2015. Brent Magid, William E. Mayer and Gregory P. Schermer were elected as directors for three-year terms expiring at the 2018 annual meeting, and Mark B. Vittert was elected as director for a one-year term expiring at the 2016 annual meeting. Votes were cast for nominees for director as follows: For Withheld Broker Non-Votes Brent Magid William E. Mayer Gregory P. Schermer Mark B. Vittert The stockholders ratified the Audit Committee of the Board of Director’s appointment of KPMG LLP to serve as the independent registered public accounting firm to audit the Company’s financial statements for the 2015 fiscal year, and votes were cast as follows: For Against Abstain Broker Non-Votes Ratify Selection of KPMGLLP 0 The stockholders approved the amendments to the Amended and Restated 1990 Long-Term Incentive Plan (as amended, the “Long-Term Incentive Plan”), and votes were cast as follows: For Against Abstain Broker Non-Votes Approval of the amendments to the Long-Term Incentive Plan Item7.01.Regulation FD Disclosure. On February 18, 2015, the Company issued a news release announcingat its Annual Meeting that it will present a review of its digital sales and audience strategies, along with a financial update. The news release noted that the presentation is available at www.lee.net. A copy of the news release is furnished as Exhibit 99.1 to this Form 8-K and incorporated by reference herein. The information provided in this Form 8-K shall not be deemed “filed” for purposes of the Securities Exchange Act of 1934, as amended. 2 Item9.01. Financial Statements and Exhibits. (d) Exhibits News Release of Lee Enterprises, Incorporated, dated February 18, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date: February 19, 2015 By: Carl G. Schmidt Vice President, Chief Financial Officer, and Treasurer 3 INDEX TO EXHIBITS Exhibit No. Description News Release of Lee Enterprises, Incorporated, dated February 18, 2015 4
